       Case 1:20-cv-00015-JAR Document 53    Filed 05/19/21     Page 1 of 7

            THE UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: HONORABLE JANE A. RESTANI, SENIOR JUDGE
________________________________________________
                                                 )
BORUSAN MANNESMANN BORU SANAYI                  )
VE TICARET A.Ş. AND BORUSAN MANNESMANN )
PIPE U.S. INC.,                                 )
                                                 )
             Plaintiffs,                         )
                                                 )
      v.                                         ) Court No. 20-00015
                                                 )
UNITED STATES,                                  )
                                                 )
             Defendant,                          )
                                                 )
                     and,                        )
                                                 )
WHEATLAND TUBE AND NUCOR TUBULAR                )
PRODUCTS INC.,                                  )
                                                 )
             Defendant-Intervenors.             )
                                                 )
                                                 )


  PLAINTIFFS BORUSAN MANNESMANN BORU SANAYI VE TICARET A.Ş. AND
     BORUSAN MANNESMANN PIPE U.S. INC.’S COMMENTS ON THE U.S.
  DEPARTMENT OF COMMERCE’S FINAL RESULTS OF REDETERMINATION
                  PURSUANT TO THE COURT’S ORDER

                                         Julie C. Mendoza
                                         Donald B. Cameron
                                         R. Will Planert
                                         Brady W. Mills
                                         Mary S. Hodgins
                                         Edward J. Thomas III
                                         Jordan L. Fleischer

                                         MORRIS, MANNING & MARTIN LLP
                                         1401 Eye Street, N.W., Suite 600
                                         Washington, D.C. 20005
                                         (202) 408-5153

May 19, 2021                             Counsel to Plaintiffs Borusan Mannesmann
                                         Boru Sanayi ve Ticaret A.Ş. and Borusan
                                         Mannesmann Pipe U.S. Inc.
  Case 1:20-cv-00015-JAR Document 53                                  Filed 05/19/21             Page 2 of 7




                                       TABLE OF CONTENTS
ARGUMENT ...................................................................................................................... 2
CONCLUSION ................................................................................................................... 3




                                                          i
           Case 1:20-cv-00015-JAR Document 53                            Filed 05/19/21         Page 3 of 7




                                          TABLE OF AUTHORITIES

                                                                                                                   Page(s)

Cases

Borusan Mannesmann Boru Sanayi ve Ticaret A.Ş. v. United States,
   494 F. Supp. 3d 1365 (Ct. Int’l Trade 2021) .............................................................................2




                                                             ii
         Case 1:20-cv-00015-JAR Document 53            Filed 05/19/21     Page 4 of 7




            THE UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: HONORABLE JANE A. RESTANI, SENIOR JUDGE
________________________________________________
                                                 )
BORUSAN MANNESMANN BORU SANAYI                  )
VE TICARET A.Ş. AND BORUSAN MANNESMANN )
PIPE U.S. INC.,                                 )
                                                 )
             Plaintiffs,                         )
                                                 )
      v.                                         ) Court No. 20-00015
                                                 )
UNITED STATES,                                  )
                                                 )
             Defendant,                          )
                                                 )
                           And,                  )
                                                 )
WHEATLAND TUBE AND NUCOR TUBULAR                )
PRODUCTS INC.,                                  )
                                                 )
             Defendant-Intervenors.             )
                                                 )
                                                 )

    PLAINTIFFS BORUSAN MANNESMANN BORU SANAYI VE TICARET A.Ş. AND
       BORUSAN MANNESMANN PIPE U.S. INC.’S COMMENTS ON THE U.S.
    DEPARTMENT OF COMMERCE’S FINAL RESULTS OF REDETERMINATION
                    PURSUANT TO THE COURT’S ORDER

       On behalf of Plaintiffs Borusan Mannesmann Boru Sanayi ve Ticaret A.Ş. (“BMB”) and

Borusan Mannesmann Pipe U.S. Inc. (“BMP”), we hereby submit comments on the U.S.

Department of Commerce’s (“Commerce”) April 19, 2021 Final Results of Redetermination

Pursuant to Court Remand, Borusan Mannesmann Boru Sanayi Ve Ticaret A.Ş. and Borusan

Mannesmann Pipe U.S. Inc. v. United States, 494 F. Supp. 3d 1365 (Ct. Int’l Trade 2021) Ct. No.

20-00015, ECF No. 52 (“Final Remand Results”) (Remand PR Doc. 5).1




1
 Citations to the remand administrative record shall be to the public or confidential record
number (“Remand PR Doc.” or “Remand CR Doc.”) followed by the page or exhibit number.
                                               1
         Case 1:20-cv-00015-JAR Document 53              Filed 05/19/21     Page 5 of 7




       ARGUMENT

       Commerce has correctly complied with the Court’s instructions to 1) “eliminate any

adjustment to {cost of production} based on a {particular market situation} in the sales-below

cost test,” and 2) “to weigh, in an evenhanded manner, the evidence of record applicable to

reduction of {constructed export price} by Section 232 duties paid.” Borusan Mannesmann

Boru Sanayi ve Ticaret A.Ş. v. United States, 494 F. Supp. 3d 1365, 1377 (Ct. Int’l Trade 2021).

In its Final Remand Results, Commerce removed the particular market situation (“PMS”)

adjustment to BMB’s cost of production for purposes of the sales-below-cost test and also

determined that section 232 duties should not be deducted from CEP inventory sales after re-

examining record evidence. Remand PR Doc. 5 at 2 and 6-7. As Commerce has complied with

this Court’s order, Borusan thus respectfully requests that this Court sustain the Final Remand

Results and issue a final judgment in this action.




                                                 2
        Case 1:20-cv-00015-JAR Document 53                Filed 05/19/21     Page 6 of 7




       CONCLUSION

       Based on the foregoing, Plaintiffs respectfully request that this Court sustain the Final

Remand Results and issue a final judgment accordingly.

                                                     Respectfully submitted,

                                                     /s/ Julie C. Mendoza
                                                     Julie C. Mendoza
                                                     Donald B. Cameron
                                                     R. Will Planert
                                                     Brady W. Mills
                                                     Mary S. Hodgins
                                                     Edward J. Thomas III
                                                     Jordan L. Fleischer

                                                     MORRIS, MANNING & MARTIN LLP
                                                     1401 Eye Street, N.W., Suite 600
                                                     Washington, D.C. 20005
                                                     (202) 408-5153

                                                     Counsel to Plaintiffs Borusan Mannesmann
                                                     Boru Sanayi ve Ticaret A.S. and Borusan
                                                     Mannesmann Pipe U.S. Inc.




                                                                                           12917228–1
                                                3
               Case 1:20-cv-00015-JAR Document 53              Filed 05/19/21    Page 7 of 7




                                   CERTIFICATE OF COMPLIANCE

              The undersigned hereby certifies that the foregoing brief complies with the Standard

  Chambers Procedures of the U.S. Court of International Trade in that it contains 316 words

  including text, footnotes, and headings and excluding the table of contents, table of authorities

  and counsel’s signature block, according to the word count function of Microsoft Word 2016

  used to prepare this brief.


                                                                         /s/ Julie C. Mendoza




12760545 v1
